Case 3:21-cv-00806-FLW-LHG Document 57 Filed 06/30/21 Page 1 of 2 PageID: 3755




 OBERMAYER REBMANN MAXWELL & HIPPEL LLP
 By: Steven A. Haber, Esquire      Attorneys for Amici Curiae
 1120 Route 73, Suite 420          Ryan White Clinics for 340B Access,
 Mount Laurel, NJ 08054-5108       Little Rivers Health Care, Inc., and
 Phone: (856) 795-3300             WomenCare, Inc., dba FamilyCare
 Email: steven.haber@obermayer.com Health Center


 NOVO NORDISK INC. et al,
                                              UNITED STATES DISTRICT COURT
                           Plaintiffs,        FOR THE DISTRICT OF NEW JERSEY


                  v.
                                              Civil Action No. 3:21-cv-00806-FLW-LHG

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                           Defendants.


          FEDERAL RULE OF CIVIL PROCEDURE 7.1 CORPORATE
                     DISCLOSURE STATEMENT

         The undersigned counsel of record for Amici National Association of

 Community Health Centers, Ryan White Clinics for 340B Access, Little Rivers

 Health Care, Inc., and WomenCare, Inc., dba FamilyCare Health Center certify

 that to the best of my knowledge and belief, all Amici are not-for-profit

 organizations and do not issue stock. Therefore, no parent companies or publicly

 held corporations own 10% or more of the stock of the Amici.




 4852-9517-9504
Case 3:21-cv-00806-FLW-LHG Document 57 Filed 06/30/21 Page 2 of 2 PageID: 3756




                                       Respectfully submitted,

                                       /s/ Steven A. Haber
                                       Steven A. Haber (I.D. #03946-1988)
                                       OBERMAYER REBMANN
                                       MAXWELL & HIPPEL LLP
                                       1120 Route 73, Suite 420
                                       Mt. Laurel, NJ 08054
                                       Tel. (856) 857-1422
                                       Fax (856) 482-0504
 Dated: June 30, 2021                  Steven.Haber@Obermayer.com




                                         2
 4852-9517-9504
